Per Curiam,
This was an action of trespass to recover damages for personal injuries caused to and received by the plaintiff by reason of the defective, dangerous and unsafe condition of a certain public road in the township of Amity. On the trial of the case a verdict for the plaintiff of $3,000 was rendered by the jury. The court below refused to grant a new trial and an appeal was taken to this court. The only specification of error on the appeal was ’•*' that under all the evidence the verdict must be for the defendant.” The testimony in the case, however, was such as compelled a reference of it to the jury, and a withdrawal of it from their consideration would have been palpable error. This appears in the charge of the court and its refusal to grant a new trial. The case was fairly presented to the jury and there was no error in their verdict or in the refusal of the court to order another trial.
Judgment affirmed.